Citation Nr: 0431816	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  03-08 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for claimed multiple 
sclerosis.

2.  Entitlement to service connection for claimed 
hypertension.  

3.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Counsel




INTRODUCTION

The veteran had active service from July 1977 to July 1992.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The RO, in pertinent part, denied 
entitlement to service connection for multiple sclerosis, 
hypertension and anxiety.

The issues of entitlement to service connection for multiple 
sclerosis and an acquired psychiatric disorder are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The competent and probative medical evidence of record 
establishes that the veteran does not have a current 
diagnosis of hypertension which was shown in service or for 
many years thereafter, disabling to a compensable degree 
during the first post service year, or linked to service on 
any basis.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002);  38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter - Duties to Notify and to Assist

The veteran filed his initial claim of service connection in 
November 2001, after the November 2000 passage of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of VA with respect to notice and 
the duty to assist.  Since that time, the United States Court 
of Appeals for Veterans Claims (CAVC) has held expressly that 
the revised notice provisions enacted by section 3 of the 
VCAA and found at 
38 U.S.C.A. § 5103(a) (West 2002) apply to cases pending 
before VA at the time of the VCAA's enactment.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing 
and replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)).  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159 (2003); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

In general, the VCAA provides that VA will make reasonable 
efforts to help the veteran obtain evidence necessary to 
substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  VA's duty includes making efforts to obtain his 
service medical records, if relevant to the claim; other 
relevant records pertaining to service; VA medical records; 
and any other relevant records held by any other source.  

The veteran is required to provide the information necessary 
to obtain this evidence, including authorizations for the 
release of medical records.  In a claim for compensation 
benefits, the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if VA determines 
that such an examination or opinion is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159 (2004).  


In this case, in a letter dated in February 2002, the RO 
notified the veteran of his rights regarding the VA claims 
process.  The letter explained what evidence was necessary to 
establish entitlement to service connection.  The letter also 
indicated that the veteran should tell the RO about any 
additional information or evidence, VA or non VA that he 
wanted the RO to obtain.  

In addition, the veteran was requested to complete and return 
release authorization forms so that VA could request any 
identified medical records from his private physicians.  

The veteran was also notified that he should identify all VA 
facilities wherein he received treatment, including dates of 
treatment in order for the RO to obtain any such records.  To 
substantiate his claim of service connection, the evidence 
must show that he incurred an injury in military service or 
that an injury in military service was made worse during 
military service or that an event in service caused injury or 
disease.  

The RO notified the veteran in the September 2002 rating 
decision, the January 2003 statement of the Case (SOC), and 
the February 2004 Supplemental Statement of the Case (SSOC), 
of what evidence was necessary to substantiate the veteran's 
claim for service connection.  

In light of the above, the Board finds that VA has provided 
adequate and proper notice to the veteran as set forth in the 
VCAA and interpreted by the CAVC in Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

It is also noted that a recent case of the CAVC held that 
compliance with 
38 U.S.C.A. § 5103 required that the VCAA notice requirement 
be accomplished prior to an initial unfavorable determination 
by the agency of original jurisdiction.  See Pelegrini II, 
supra.  In the present case, the February 2002 VCAA notice 
was sent to the veteran before the RO issued the September 
2002 rating decision

The CAVC in Pelegrini II also held, in part, that a VCAA 
notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  See VAOPGCPREC 
01-04.  As discussed above, the Board has found that the 
appellant was provided every opportunity to identify and 
submit evidence in support of his claim.  

In the February 2002 letter, the RO asked the veteran to 
identify any additional information or evidence that he 
thought would support his claim, to identify evidence he 
wanted VA to try to get and asked him to send VA the 
information describing additional evidence or the evidence 
itself.  This language adequately asked the veteran to 
provide any evidence in his possession that pertains to the 
claim, as directed in Pelegrini.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice and that relevant data has been 
obtained for determining the merits of the veteran's claim 
and that no further assistance that might substantiate the 
claim is required.  


Service Connection for Hypertension

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).

Service connection will be rebuttably presumed for certain 
chronic diseases, including hypertension, which are manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).

Hypertension means persistently high arterial blood pressure, 
and by some authorities the threshold for high blood pressure 
is a reading of 140/90.  Dorland's Illustrated Medical 
Dictionary at 635 (26th ed. 1981).

The veteran's service medical records do not show a diagnosis 
of hypertension.  He reported periods of having high blood 
pressure, but he was never treated for such during service, 
and the service medical records do not show persistently high 
blood pressure readings at any time during service.  

For example, an August 1978 clinical note indicated a blood 
pressure reading of 122/78.  A September 1978 clinical entry 
noted a blood pressure reading of 128/70.  A reading of 
150/100 was recorded in April 1979 in conjunction with 
complaints of dizziness, headache and sore throat.  By the 
next day, the reading was 136/88.  Later that month, the 
reading was 128/82.  In November 1982, a reading of 134/80 
was recorded.  His August 1984 retention physical examination 
noted a blood pressure of 112/68.  

An emergency room treatment record from September 1985 noted 
a blood pressure reading of 140/78.  It was noted that the 
veteran had sustained a head injury during a motor vehicle 
accident.  A November 1985 emergency room treatment record 
noted a blood pressure reading of 122/70.  A December 1985 
emergency room treatment record showing injury to the right 
ankle noted a blood pressure reading of 150/80.  In August 
1986, a reading of 114/72 was recorded.  In February 1987, a 
reading of 110/60 was recorded.  A June 1987 emergency room 
treatment record noted a blood pressure reading of 130/80.  A 
May 1989 emergency room treatment record noted a blood 
pressure reading of 120/90.  A December 1989 emergency room 
treatment record noted a blood pressure reading of 106/78.  

The service medical records also reflect that the veteran was 
referred for five day blood pressure monitoring in June 1989.  
The following blood pressure readings were recorded:
DATE
(R)
(L)
June 6, 1989
118/74
112/72
June 7, 1989
128/72
116/68
June 8, 1989
120/70
100/60
June 21, 1989
110/56
118/68
June 22, 1989
120/68
118/70
5-day average
119/68
113/68

A blood pressure reading in August 1990 was 118/70.  In 
September 1990, a blood pressure reading of 130/80 was 
recorded.  At a periodic physical examination, it was noted 
that the veteran had a history of high blood pressure, but 
none at the time of the examination.  In April 1991, a blood 
pressure reading of 130/90 was recorded in the right arm and 
150/80 was recorded in the left arm.  

In March 1992, the veteran was treated for complaints of high 
blood pressure.  At that time, the blood pressure reading was 
142/88.  An assessment was that of increased blood pressure.  
It was recommended that he follow up on the condition.  The 
blood pressure reading on the veteran's separation 
examination report was recorded as 184/70.

Post service private medical records from April 2001 noted a 
current blood pressure of 104/68.  A January 2002 private 
neurological examination noted a blood pressure reading of 
128/42.  Other private treatment records from 1999 to 2001 
show primarily normal blood pressure readings.  

A VA neurology consultation report noted a blood pressure 
reading of 130/73 in October 2003.  

The case was referred to a VA examiner in December 2003 for, 
inter alia, an opinion regarding the veteran's claim of 
service connection for hypertension.  The examiner noted that 
the veteran did have a number of elevated blood pressures 
during service, but none were critically elevated.  The 
examiner also noted that, on the other hand, the veteran had 
a host of normal blood pressures.  The examiner observed that 
it appeared that when the veteran was ill or had some medical 
problems and obtained medical care, occasionally blood 
pressures would be elevated, such as during an upper 
respiratory infection.  

The examiner noted that the veteran had some blood pressure 
checks which were all normal.  The examiner noted that the 
service medical records did not contain a diagnosis of 
hypertension, and there was no specific treatment for 
hypertension in service.  The examiner further noted that 
post-service medical records did not list any mention of 
hypertension or treatment for hypertensive disease.  The 
examiner therefore concluded that it did not appear likely 
that the veteran's hypertension was due to his military days, 
particularly since he was not treated for his elevated blood 
pressures.  The examiner again reiterated that there was 
never a specific diagnosis of hypertension and the veteran 
was never placed on medications for elevated blood pressure.  

In sum, the medical evidence in this case does not show that 
the veteran has a current diagnosis of hypertension.  While 
the service medical records do show some elevated blood 
pressure readings during service, none of them were 
critically high; and there was never a diagnosis of 
hypertension or evidence that the veteran was ever placed on 
medications for high blood pressure.  

The post-service medical evidence of record does not contain 
any medical evidence showing hypertensive readings within the 
one-year presumptive period following service.  In fact, even 
later post-service medical records show no hypertension.  
Moreover, the December 2003 VA doctor opined that it was not 
likely that the veteran had current hypertension that was 
incurred during, or as a result of service.  

The CAVC has held that Congress specifically limited 
entitlement to service-connected benefits to cases where 
there is a current disability.  "In the absence of proof of 
a present disability, there can be no valid claim." Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

In essence, the veteran has not submitted a current medical 
diagnosis of hypertension, muchless a competent medical 
opinion linking such disorder to service on any basis.  The 
only support for this claim is found in the veteran's 
statements on file.  He is not qualified to render a medical 
diagnosis or a medical opinion.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993) (CAVC held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions, and 
certainly cannot oppose the competent VA medical opinion of 
record.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Simply put, in view of the evidentiary record with 
application of all pertinent governing criteria, the Board 
finds there exists no basis upon which to predicate a grant 
of entitlement to service connection for hypertension.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2004).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for hypertension.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for hypertension is denied.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO issued a VCAA notice letter to the veteran in 
connection with his current appeal in February 2002.

The veteran contends that service connection is warranted for 
multiple sclerosis and for an acquired psychiatric disorder, 
claimed as anxiety.  

Regarding the claim of multiple sclerosis, the claims file 
contains an opinion from the veteran's private doctor who has 
opined that the veteran's multiple sclerosis had its onset 
during military service.  

Specifically, the private doctor noted that the veteran had 
symptoms in service, but that his military doctors never 
decided to evaluate the veteran's complaints with the 
appropriate diagnostic testing.  The private doctor also 
noted that he largely ignored his symptoms after his 
discharge from the hospital, so there was no physician 
activity which the doctor indicated was typical of the male 
patient.  

The veteran's has asserted that a careful review of his 
service medical records would reflect early manifestations of 
multiple sclerosis.  For example, he complained of cramps in 
his legs and also complained of memory loss, periods of 
unconsciousness and dizziness.  

A private neurological follow-up report noted that the 
veteran had been having neurological symptoms for years, 
including intermittent episodes of incontinence, fatigue, and 
periods of imbalance.  Also, the veteran noted significant 
toxin exposure in the past.  

In light of the private doctor's opinion that the veteran's 
early manifestations of multiple sclerosis-related symptoms 
began during service, he should be afforded a VA examination 
to ascertain onset if present and likely etiology of claimed 
multiple sclerosis.  In this regard, the Board notes that it 
is still somewhat unclear whether the veteran actually has a 
diagnosis of multiple sclerosis.  

Regarding the claim of service connection for anxiety, the 
Board notes that the veteran's entrance examination report in 
1977 was negative for a complaint, finding or diagnosis of 
depression or anxiety.  While the service medical records do 
not show that the veteran ever sought treatment for an 
acquired psychiatric disorder during service, they do reflect 
that he complained on various periodic physical examinations 
of depression and/or anxiety.  Post-service medical records 
show that the veteran has been prescribed both Prozac and 
Paxil for depression and anxiety.  As such, he should be 
afforded a VA examination.  

Accordingly, the case is REMANDED for the following action:




1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for claimed multiple 
sclerosis and anxiety/depression since 
service.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.


4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for VA 
special neurological and psychiatric 
examinations of the veteran by a 
neurologist and a psychiatric including 
on a fee basis if necessary for the 
purpose of ascertaining the nature, 
extent of severity, and etiology of 
multiple sclerosis if present, and 
anxiety/depression which may be present 
and whether they are causally related to 
service.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by each examiner prior and 
pursuant to conduction and completion of 
the examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies must be conducted.  It is 
requested that the appropriate examiner 
address the following medical issues:

Is it at least as likely as not that 
multiple sclerosis, if found on 
examination, had its onset in service, or 
if preexisting service, was aggravated 
thereby?

Is it at least as likely as not that 
anxiety and/or depression had its/their 
onset in service, or if preexisting 
service, was/were aggravated thereby?

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for multiple sclerosis 
and a psychiatric disorder.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  

No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claims for service connection, and may result in their 
denial.  38 C.F.R. § 3.655 (2004).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



